         Case 1:18-cr-00802-CM Document 218 Filed 09/02/20 Page 1 of 1
          Case 1:18-cr-00802-CM Document 217 Filed 09/02/20 Page 1 of 1
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saini Andrew ·s Pla=a
                                                      New York, New York 10007


                                                       September 2, 2020

BYECF

Honorable Colleen McMahon
United States Courthouse
500 Pearl Street
New York, NY I 0007

       Re: United States v. Antonio Yeris Almonte, 18 Cr. 802 (CM)

Dear Chief Judge McMahon :

        The Government respectfully writes on behalf of the parties to request an adjournment of
the conference in this matter currently scheduled for defendant Antonio Yeris Almonte for
September 9, 2020 at 3 p.m. The parties further request that the Court order the exclusion oftime
pursuant to 18 U .S.C. § 3161 (h)(7)(A) between June 9, 2020 and the newly scheduled conference
date to allow the parties to engage in continued discussions of a potential disposition short of trial.

       Thank you for your attention to this matter.

                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
                                               United States Attorney

                                           by: _ _ _Isl _ _ _ _ _ _ _ _ __
                                               Aline R. Flodr/Dominic Gentile/Jessica Greenwood
                                               Assistant United States Attorneys
                                               (212) 637-1110/2567/ 1090

cc (by ECF) : Telesforo Del Valle, Esq . (counsel for Antonio Yeris Almonte)




                                                       Ii L'SDC SONY
                                                          ! )0CL' \1ENT
                                                          U .U · 1 RO '.\l C :\ LLY FILED


                                                            · \ i L·: Fll ED:
